DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s preliminary amendment filed 9/14/2020, which cancelled claims 1-35 and added new claims 36-56, has been entered.  Claims 36-56 are pending and have been examined on the merits.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of 35 U.S.C. § 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/764,683, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, for one or more claims of this application.  

For example, the only method claims provided in 14/764,683 were introduced in the preliminary amendment dated 7/30/2015, where in independent claim 34, the claim is directed to a method of evaluating the effect of an agent on contractile properties and electrical properties of a cardiac cell culture, the method comprising contacting the system of claim 1 with an agent, measuring contractile properties of the cardiac myocytes, and measuring electrical properties of the cardiac myocytes.  
Further, the only pertinent references to methods within 14/764,683 are found in the originally filed specification at paragraphs 11-14 (generic mentions of methods of using the disclosed system, methods of using a disclosed system to measure one or more cardiac parameters, methods of using a disclosed system to measure one or more arrhythmogenic mechanisms, and methods of using a disclosed system to recapitulate the electrical and contractile properties of a heart) paragraphs 156 and 163 (methods of using the disclosed system to measure one or more cardiac parameters), paragraphs 172-173 (patterning of cardiac myocytes) and paragraph 177 (optical detection methods).
In contrast, instant claim 36 is directed to a method of determining one or more parameters of a cardiac cell culture, the method comprising: detecting an electrical property from a monolayer of cardiac myocytes extending over a microelectrode array and a plurality of cantilevers, the electrical property detected using the microelectrode array; receiving a reading of the electrical property from the microelectrode array at a computing device; detecting a contractile property from the monolayer of cardiac 
It is additionally noted that PCT/US2014/013903 filed 1/30/2014, provisional application 61/758,628 filed 1/30/2013 and provisional application 61/790,061 filed 3/15/2013, are similarly situated to Application No. 14/764,683, where instant claims 36-56 lack support within these prior-filed applications.  Therefore, claims 36-56 lack support within the above prior-filed applications.  
Accordingly, the effective filing date of instant claims 36-56 is that of its filing date, which is 6/26/2020.

Claim Rejections - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a). 

Claims 36, 42 and 53-56 are rejected under 35 U.S.C. § 103(a) as obvious over Cogollo et al. (Biomedical Microdevices, Vol. 13, pp. 613-621; 4/1/2011; cited in IDS dated 9/22/2020) in view of Park et al. (Analytical Chemistry, Vol. 77, pp. 6571-6580; 2005; cited in IDS dated 9/22/2020).
Regarding claims 36 and 53-56, Cogollo teaches the integration of atomic force microscopy and micro-electrode array for methods of measuring the mechanical properties of living cardiomyocytes (Title; i.e., determining one or more parameters of a cardiac cell culture).  Cogollo teaches a new experimental set-up which combines the surface characterization capabilities of atomic force microscopy (AFM) at the sub-
Cogollo teaches the onset of each beating cycle was precisely identified by the use of the extracellular potential signal, allowing to combine nanomechanical measurements from multiple cardiomyocyte contractions in order to analyze the time-dependent variation of cell morphology and elasticity (Abstract).  Cogollo also teaches that during each cardiac cycle, the sub-cellular structures of cardiomyocytes undergo significant changes that define the contractile properties of the heart muscle and largely determine the physiological and pathological aspects of the cardiac function, where atomic force microscopy (AFM) can be used to study the transverse sub-cellular mechanical properties of living cells in general and cardiomyocytes in particular, which allows the application and the measurement of very low forces with nanometer spatial resolution and minimal disruption of the cell membrane (page 613, column 1, paragraph 1, to column 2, paragraph 1; detecting and receiving electrical and contractile properties from cardiomyocytes).
Cogollo teaches the use, as a reliable time reference for the beating cycle, the cardiomyocyte action potential (AP), where it is possible to perform extracellular recording of the AP from contracting cardiomyocytes without interfering with cells motility or producing undesirable side effects when the cells are grown on glass surfaces with integrated microelectrode arrays (MEAs; page 614, column 1, paragraph 1).  By providing 
Cogollo teaches the development of an AFM-MEA platform that allows to measure minimal changes in the morphology and in the mechanical properties of living cardiomyocytes while recording their extracellular potential, where commercially available devices were coupled with an optical microscope in order to be able to position the AFM tip onto any location of the MEA with an acceptable level of electrical and mechanical noise during the electrophysiological and AFM measurement (i.e., a system for measuring contractile and electrical properties of cardiomyocytes; configured to detect electrical properties and contractile forces; page 614, column 1, paragraph 3, to column 2, paragraph 1).  The system platform includes a perfusion system and temperature control, which is necessary for maintaining suitable environment for cell viability (page 614, column 2, paragraph 1).  All experiments were carried out at a controlled 37 °C temperature (page 616, column 1, paragraph 2).  
Further, Cogollo teaches that a perfusion system (i.e., perfusion of fresh culture medium via a peristaltic pump) was included in the system for maintaining a suitable environment for cell viability (page 614, column 2, paragraph 1).  The addition of fresh media via a perfusion system is interpreted to where the addition of fresh perfused media is as a mixed medium since it incorporates fresh and existing culture medium.
Cogollo teaches that the system is configured to include a computer device (page 615, column 1, paragraph 3; Data Acquisition; cardiac myocyte electrical and contractile properties received from the MEAs and cantilevers at a computer device).  Cogollo 
Custom routines written in LabView and Matlab were used for the data acquisition and the signal analysis respectively (i.e., determining one or more cardiac parameters based on both the contractile force and electrical property  readings; page 615, column 1, paragraph 3; Data Acquisition). 
Cogollo also teaches that cardiomyocytes were isolated, purified, then plated on the MEA incubated with laminin (i.e., the MEA was modified using protein adsorption with an ECM protein) and grown as confluent monolayer on the MEA (i.e., a monolayer of cardiomyocytes on the MEA; page 615, column 2, paragraph 2, to page 616, column 1, paragraph 1).
Cogollo also teaches that during the experiments with populations of cardiomyocytes grown onto MEAs, regular spontaneous electrical activity (i.e. 

    PNG
    media_image1.png
    418
    1238
    media_image1.png
    Greyscale

Regarding claims 36, 42 and 56, the selection criteria of the cells to be probed were the following: cell position close or on top of an electrode, visible spontaneous beating activity, and high signal-to-noise ratio of the recorded electrical signal (page 316, column 1, paragraph 2).  In view of the above, Cogollo teaches an in vitro physiological system that comprises a monolayer of cells on a configured MEA, one or more configured cantilevers, a mixed medium and a configured computer device that are in a method for measuring one or more parameters of cardiac cell culture.
Although Cogollo teaches the above, Cogollo does not teach that the cardiomyocytes are extended over on the one or more cantilevers.  Further, Cogollo does not teach how the plurality of cantilevers are generated.
Regarding claims 36 and 56, Park teaches a microfabricated hybrid biopolymer microcantilever in which the contractile force of cardiomyocytes can be measured and studied (Abstract).  The microcantilever is made of a flexible, transparent, biocompatible 
Park also teaches that cantilevers are frequently used in MEMS devices as novel and highly sensitive chemical/biological sensors through mechanical means such as deflection of the cantilever by a surface stress (page 6572, column 1, paragraph 1).  
Regarding claims 36 and 56, Park teaches that the microcantilevers are fabricated by a sandwich molding process where a master was made on a silicon wafer using a thick negative photoresist which is processed, baked, developed and then residues removed (page 6572, column 2, paragraph 2; Fig.1).  Park teaches that reactant ion etcher (RIE) plasma treatment was applied to increase adhesion forces between the PDMS surface, extracellular matrix, and cardiac cells (page 6573, column 1, paragraph 1; i.e., a patterned cantilever).  The plasma-treated surface was then coated with a fibronectin and gelatin mixture for 1 day before seeding cells (page 6573, column 1, paragraph 1; i.e., the one or more cantilevers are coated with fibronectin).  
Park further teaches cardiomyocytes were cultured on a cantilever made of flexible transparent PDMS elastomer (page 6572, column 1, paragraph 2).  The culturing of cardiomyocytes on the microcantilever leads to organization of the cells on the structure, giving a parallel arrangement of cells (page 6572, column 1, paragraph 2, to column 1, paragraph 1).  Park teaches that the fabrication results in a hybrid biopolymer microcantilever array consisting of five different sizes of microcantilevers that were 50, 100, 150, 200, and 300 µm wide and, respectively, five times longer than each width and all were 20 µm thick (page 6574, column 2, paragraph 2; Fig 4A; i.e. one or more 

    PNG
    media_image2.png
    312
    874
    media_image2.png
    Greyscale

Park also teaches that an important feature over previous contractile force measurement techniques is that contractile forces can be quantitatively measured on a specific microsized area in real time (page 6572, column 2, paragraph 1).
Regarding claim 54, Park also teaches that the deflection of the cantilever can be used in piezoresistive, and piezoelectric methods, where flexible PDMS microcantilever arrays can measure highly sensitive shear stress while avoiding the problems of the conventional Si microcantilever with electronic noise and drift and the use of thick films (page 6577, column 1, paragraph 1).
It would have been within the purview of one of ordinary skill in the art to utilize alternative materials that are piezoelectric or piezoresistive since Park teaches that previously known issues utilizing the techniques with silicon-based cantilevers can be avoided by using alternative materials such as PDMS.
Based on the above, the combined teachings provide for a combined system where the cantilever is integrated into the base and cells as a monolayer are attached to both cantilever and MEA:



    PNG
    media_image3.png
    784
    1428
    media_image3.png
    Greyscale


A person of ordinary skill in the art would have been motivated to substitute the AFM of Cogollo with the cardio myocyte seeded microcantilever array of Park since both references are involved in mechanical and physiological study of cardiomyocytes with regard to cardiac function and pathology, and that Park teaches that a microcantilever array with seeded and cultured cardiomyocytes on the specific cantilever allows highly sensitive, quantitative, and noninvasive measurement of the contractile force of the cells can be performed and that an important feature over previous contractile force measurement techniques is that contractile forces can be quantitatively measured on a specific microsized area in real time.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the AFM of Cogollo with the cardio myocyte seeded microcantilever array of Park since both references are involved in mechanical and in vitro system of Cogollo by providing a specific cantilever that allows highly sensitive, quantitative, and noninvasive measurement of the contractile force of cells that can be performed on a specific microsized area in real time.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Claims 37-41 and 43-52 are rejected under 35 U.S.C. § 103(a) as obvious over Cogollo and Park, as applied to claims 36, 42 and 53-56, above, further in view of Natarajan et al. (Biomaterials, Vol. 32, pp. 4267-4374; 2011; cited in IDS dated 9/22/2020).
The teachings of Cogollo and Park, above, are herein relied upon. 
Although Cogollo and Park teach the above, Cogollo and Park do not specifically teach further contacting the monolayer of cardiac monocytes with an agent (or what the agent is) and measuring electrical and contractile properties of the monolayer in response to the agent.  Cogollo and Park do not teach measuring changes in multiple cardiac parameters in response to the agent, creating a fingerprint for the agent based on the 
Natarajan teaches the development of a relatively high-throughput, high information content tool to screen drugs and toxins within the field of cardiac research and drug development (Abstract).  Natarajan teaches a system for measuring electrical properties of a cardiac cell system comprising a microelectrode array (MEA) (Abstract).  The reference teaches that the system comprises cardiomyocytes patterned onto the MEA surface (Abstract).  
Regarding claims 37-41, 43, 44, and 49-52, Natarajan teaches that cardiac side effects are one of the major causes of drug candidate failures in preclinical drug development or in clinical trials and are responsible for the retraction of several already marketed therapeutics (Abstract; i.e., side effect fingerprinting and prediction of an agent).  Natarajan teaches recordings from commercial multielectrode arrays were combined with surface patterning of cardiac myocyte monolayers to enhance the information content of the method; specifically, to enable the measurement of conduction velocity, refractory period after action potentials and to create a functional re-entry model (Abstract; Figs. 3 and 4).  
Natarajan teaches that two drugs, 1-Heptanol, a gap junction blocker, and sparfloxacin, a fluoroquinone antibiotic, were tested where 1-Heptanol administration resulted in a marked reduction in conduction velocity, while sparfloxacin caused rapid, irregular and unsynchronized activity, indicating fibrillation (Abstract; Figs. 5 and 6).  
Regarding claims 37-41, 43, 44, Natarajan teaches arrhythmia is a known side effect of commercial drugs, where one of the mechanisms by which drugs can cause a potentially fatal form of ventricular tachy arrhythmia (Tdp) is through the prolongation of the QT interval (in an ECG the length of the ventricular action potential; page 4267, column 1, paragraph 2).  At the same time, prolongation of the QT interval does not necessarily lead to Tdp, where lengthening of the QT interval could even be antiarrhythmogenic, as it is considered a mechanism of action of the class III anti-arrhythmics (page 4267, column 1, paragraph 2, to column 2, paragraph 1). A relatively high-throughput method to identify cardiac side effects and differentiate between arrhythmic and anti-arrhythmic effects at an early stage of drug development would have a significant impact on the field (page 4267, column 2, paragraph 1; i.e., the cardiac parameter is arrhythmogenic).  Gap junctions play an important role in the propagation of excitation in cardiac tissue.  Changes in gap junction function affect major cardiac parameters, such as conduction velocity (CV; page 4267, column 2, paragraph 2).  Understanding the pharmacological modulation of cardiac gap junction channels would further aid drug development (page 4267, column 2, paragraph 2).  Natarajan teaches that evidence suggests that prolongation of QT intervals is not the best predictor of Tdp, 
Natarajan teaches commercial systems have also been introduced to measure QT intervals in a relatively high-throughput fashion (page 4267, column 2, paragraph 2).  
Regarding claims 41-45, and 49-52, Natarajan teaches patterned spontaneously beating cardiomyocytes were exposed to 1-Heptanol in the recording medium and the field potentials (FPs) were recorded at 15-minute intervals (page 4271, column 1, paragraphs 3 and 4; Fig. 5).  A control recording was taken before the toxin application (i.e., the recording is interpreted as the monolayer was electrically stimulated prior to detecting electrical and contractile properties; page 4271, column 1, paragraphs 3 and 4; Fig. 5).  1-Heptanol had a marked effect on the time for propagation of the excitation wave; it significantly increased the value measured before treatment (page 4271, column 1, paragraph 4; Fig. 5).  The increase in the time delay indicates a block and uncoupling of the gap junctions and delayed the action potential (AP) between the two recording electrodes (page 4271, column 1, paragraph 4; Fig. 5).  The conduction velocity (CV) significantly decreased, where the results clearly shows that the effect of a gap junction blocker can be analyzed using this system (page 4271, column 1, paragraph 4; Fig. 5; i.e., predicting side effects and creating fingerprints of the agent).  Further, based on Fig. 5, the cardiac parameter can also be the minimal interspike interval.
Natarajan also teaches sparfloxacin is a fluoroquinone antibiotic and HERG channel antagonist that is known to cause QT prolongation, Tdp and ventricular fibrillation (page 4271, column 1, paragraph 5; Fig. 5).  Application of Sparfloxacin to the recording 
Regarding claims 46-48, in view of Figs. 2-6, where Natarajan teaches via electrical stimulation of cardiomyocytes in the measurements of action potential, conduction velocity and the testing of drugs, cardiac parameters such as peak contractile force, speed of contraction, time to relaxation can be assessed, evaluated and determined.
A person of ordinary skill in the art would have been motivated to modify the methods and system of Cogollo and Park with the patterned cardiomyocyte MEAs and methods of drug testing and electrophysiological analysis of Natarajan since Natarajan teaches the development of a relatively high-throughput, high information content tool to screen drugs and toxins within the field of cardiac research and drug development.
A person of ordinary skill in the art would have had a reasonable expectation of success in modifying the methods and system of Cogollo and Park with the patterned cardiomyocyte MEAs and methods of drug testing and electrophysiological analysis of Natarajan since in doing so would provide and advantage to Cogollo and Park by providing additional methodologies that can be utilized in the testing of important drug candidates so that each candidate can be assessed and a side effect profile produced via electrical and contractile properties of cardiomyocytes in a high-throughput assay.
prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631